Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 16/407078, filed on 05/08/2019. Claims 1-20 are
currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 2, the phrase “an environment” is vague and unclear as to what environment is being claimed. For the sake of prosecution, the examiner will consider an environment, any section of the aircraft system.
	Claims 12-14 are rejected under 35 U.S.C. 112(b) as being dependent on Claim 2.

Regarding Claim 15, the phrase “an environment” is vague and unclear as to what environment is being claimed. For the sake of prosecution, the examiner will consider an environment, any section of the aircraft system.
Claim 15 recites the limitation "the APU" in the 18th line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Since the APU only appears in the claim as an alternative, there is a lack of antecedent basis of the APU in the limitation without an alternative.
	Claims 16-20 are rejected under 35 U.S.C. 112(b) as being dependent on Claim 15.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Niggeman (US 5956960 A) in view of Petri et al. (EP 1222110 B1).

Regarding Claim 1, Niggeman teaches a system, comprising: an auxiliary power unit (APU) (“FIG. 1 illustrates the system configured to operate as an auxiliary power unit (APU)”, Col. 3 lines 48-49) configured to:
	receive cabin discharge air from an aircraft cabin (“Each turbine 41 has an inlet 49 which may be connected to the cabin air outlet 22 of the cabin 10”, Col. 3 lines 14-16); and
(Fig. 1 cooling system 24) supply air from an air pressurization system (APS) (“In this mode of operation, the valve 53 is configured to pass the ram air stream from the outlet 30 of the compressor 32 through the heat exchanger 50 to the inlet 28 of the vapor compression cooling system 24”, Col. 3 line 65 - Col. 4 line 1);
	an ECS bypass valve (Fig. 1 valve 53) configured to control flow of ECS supply air from the APS to the APU.
	Niggeman further discloses an APU valve configured to control flow of cabin discharge air from the cabin to the APU (Fig. 1 valve 56).
Niggeman fails to teach a throttle valve.
	However, Petri teaches an APU throttle valve configured to control flow of cabin discharge air (Outflow valve 11 regulated with controller 11).
	Niggeman and Petri are both considered analogous to the claimed invention as they are both in the same field of pressurized air control through an aircraft. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Niggeman with the throttle valve disclosed by Petri. Doing would allow for precise control of the cabin air pressure as well as the air intake of the APU. 

Regarding Claim 2, Niggeman and Petri teach the limitations set forth in Claim 1.
	Niggeman further discloses an outflow valve configured to control flow of cabin discharge air from the cabin to an environment (Fig. 1 valve 56).

Regarding Claim 3, Niggeman and Petri teach the limitations set forth in Claim 1.
	Niggeman further discloses an ECS configured to: receive ECS supply air from the APS (“The cooling system inlet 28 is illustrated as being connected ultimately to the outlets 30 of two compressors 32”, Col. 2 lines 46-48) ; generate ECS discharge air from the ECS supply air; and output the ECS discharge air to the cabin (“The cooling system 24 has an outlet 26 for cabin air which is connected to the cabin air inlet 20 of the cabin 10”, Col. 2 lines 44-46).

Regarding Claim 4, Niggeman and Petri teach the limitations set forth in Claim 3.
	Niggeman further discloses the ECS comprises a vapor cycle cooling system (“A vapor compression cabin air cooling system includes an outlet connected to the cabin air inlet as well as a pressurization and ventilating air inlet and a turbomachine including a compressor”, Col. 2 lines 46-49; Fig. 1 cooling system 24).

Regarding Claim 5, Niggeman and Petri teach the limitations set forth in Claim 3.
	Niggeman further discloses the ECS comprises a primary heat exchanger (Fig. 1 element 50) at an inlet of the ECS, and wherein the ECS bypass valve (Fig. 1 element 58) is fluidically coupled to an outlet of the primary heat exchanger.

Regarding Claim 7, Niggeman and Petri teach the limitations set forth in Claim 1.
	Niggeman further discloses the APS (Fig. 1 element 32) configured to: receive environmental air (RAM air Fig. 1); generate ECS supply air from the environmental air; and output ECS supply air to an ECS and the APU (Fig. 1; ECS 24 leads to APU via heat exchanger 50 and valve 53). 

Regarding Claim 8, Niggeman and Petri teach the limitations set forth in Claim 7.
	Niggeman further discloses the APS comprises one or more compressors (Fig. 1 element 32) configured to generate ECS supply air by pressurizing the environmental air (Ram air 34).

Regarding Claim 9, Niggeman and Petri teach the limitations set forth in Claim 8.
	Niggeman further discloses the one or more compressors comprise APU load compressors configured to: receive mechanical power from the APU (Fig. 1; turbine 41 coupled to compressor 32); and pressurize the environmental air using the mechanical power from the APU (Fig. 1; ram air 34 to compressor 32).

Regarding Claim 10, Niggeman and Petri teach the limitations set forth in Claim 8.
	Niggeman further discloses the one or more compressors comprise cabin air compressors (CACs) configured to: receive electrical power; and pressurize the environmental air using the electrical power (“Each motor generator 36 is also coupled to a combustion turbine 38 forming part of the same turbomachine, generally designated 40, including the associated compressor 32 and, of course, the motor generator 36 as well as a low pressure, power recovery turbine 41.”, Col 3 lines 61-65).

Regarding Claim 12, Niggeman and Petri teach the limitations set forth in Claim 2.
	Petri further discloses a controller configured to: control a pressure of the cabin using at least one of the APU throttle valve and the outflow valve (Outflow valve 17 regulated with controller 11); and control a flow of air to the APU using at least one of the APU throttle valve and the ECS bypass valve.

Regarding Claim 13, Niggeman and Petri teach the limitations set forth in Claim 12.
	Petri further discloses the controller is further configured to control a flow rate of the ECS bypass valve based at least on a flow rate of the APU throttle valve (Outflow valve 17 regulated with controller 11).


Regarding Claim 14, Niggeman and Petri teach the limitations set forth in Claim 12.
	Niggeman further discloses the controller is further configured to control a temperature of ECS supply air to an ECS pack of an ECS using the ECS bypass valve (Temperature controlled via heat exchanger 50 and cooling system 24). 

Claim 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Niggeman (US 5956960 A) in view of Petri et al. (EP 1222110 B1) and in further view of Army et al. (US 20140083647 A1).

Regarding Claim 6, Niggeman and Petri teach the limitations set forth in Claim 5.
	Niggeman further discloses the ECS is a first ECS, wherein the ECS bypass valve is a first ECS bypass valve (Fig. 1 element 53), wherein the primary heat exchanger is a first primary heat exchanger (Fig. 1 element 50). 
	Niggeman and Petri fail to teach the system further comprises: a second ECS configured to receive ECS supply air from the APS, where the second ECS comprises a second primary heat exchanger at an inlet of the second ECS; and a second ECS bypass valve configured to control flow of ECS supply air from the APS to the APU, wherein the second ECS bypass valve is fluidically coupled to an outlet of the second primary heat exchanger.
	However, Army teaches the system further comprises: a second ECS (Fig. 2 elements 20) configured to receive ECS supply air from the APS, where the second ECS comprises a second primary heat exchanger at an inlet of the second ECS; and a second ECS bypass valve (Fig. 2 elements 76) configured to control flow of ECS supply air from the APS to the APU, wherein the second ECS bypass valve is fluidically coupled to an outlet of the second primary heat exchanger (“The plurality of ECS packs 20, 20' may additionally be powered by one or more auxiliary power units (APUs)”, Par. [0017] lines 9-10). 


Regarding Claim 11, Niggeman and Petri teach the limitations set forth in Claim 8.
	Niggeman further discloses the ECS is a first ECS, wherein the ECS bypass valve is a first ECS bypass valve (Fig. 1 element 53).
Niggeman and Petri fail to teach the APS is configured to output ECS supply air to the first ECS and a second ECS, wherein the system comprises a second ECS bypass valve configured to control flow of ECS supply air from the APS to the APU, and wherein the one or more compressors comprise: a first set of at least two compressors configured to generate ECS supply air for the first ECS; and a second set of at least two compressors configured to generate ECS supply air for the second ECS.
However, Army teaches the APS is configured to output ECS supply air to the first ECS (Fig. 3 element 20) and a second ECS (Fig. 3 elements 20’), wherein the system comprises a second ECS bypass valve configured to control flow of ECS supply air from the APS to the APU, and wherein the one or more compressors (Fig. 1 elements 12) comprise: a first set of at least two compressors configured to generate ECS supply air for the first ECS; and a second set of at least two compressors configured to generate ECS supply air for the second ECS. 
	It would have been obvious to someone of ordinary skill in the art to have modified the system of Niggeman and Petri to have included the second ECS as disclosed by Army. Doing so would allow for a more efficient and redundant environmental control for the cabin/APU. Having two environmental control systems would allow for the environment to be regulated in case of failure of one of the systems. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Petri et al. (EP 1222110 B1) in view of Niggeman (US 5956960 A).

Regarding Claim 17, Petri teaches the limitations set forth in Claim 15.
	Petri fails to teach receiving, by the controller, a temperature measurement from an outlet of a primary heat exchanger of an ECS, wherein the at least one ECS bypass valve is fluidically coupled to the outlet of the primary heat exchanger; and determining, by the controller and further based on the temperature measurement and a temperature setpoint of an ECS pack downstream of the primary heat exchanger, the control signal for the at least one ECS bypass valve.
	However, Niggeman teaches receiving, by the controller, a temperature measurement from an outlet of a primary heat exchanger (Fig. 1 element 50) of an ECS, wherein the at least one ECS bypass valve (Fig. 1 element 53) is fluidically coupled to the outlet of the primary heat exchanger; and determining, by the controller and further based on the temperature measurement and a temperature setpoint of an ECS pack downstream of the primary heat exchanger, the control signal for the at least one ECS bypass valve.
	It would have been obvious to someone of ordinary skill in the art to have modified the controller of Petri to regulate the temperature of the cabin air using a predetermined setpoint. This would allow for accurate regulation of safe temperatures within the aircraft cabin. 


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Petri et al. (EP 1222110 B1) in view of Army et al. (US 20140083647 A1).
Regarding Claim 19, Petri teaches the limitations set forth in Claim 15.

	However, Army teaches the at least one ECS bypass valve comprises a first ECS bypass valve and a second bypass valve, wherein the APS comprises: a first set of compressors (Fig. 3 elements 12) configured to generate ECS supply air for a first ECS (Fig. 3 element 20); and a second set of compressors (fig. 3 elements 12) configured to generate ECS supply air for a second ECS (Fig. 3 element 20’), and wherein the method further comprises: receiving, by the controller, an indication of failure of at least one compressor of the first set of compressors; and determining, by the controller and based on the indication of failure of the at least one compressor, a first control signal for the first ECS bypass valve; and determining, by the controller and based on the indication of failure of the at least one compressor, a second control signal for the second ECS bypass valve.
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the environmental control system of Petri to include a second ECS pack as disclosed by Army. Doing so would allow for a redundancy in the system in case of failure. It is well known in the art to include redundancy systems in case of critical failure of a required system.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Petri et al. (EP 1222110 B1). 

Regarding Claim 15, Petri teaches a method, comprising:
	receiving, by a controller, a valve position measurement from at least one of an outflow valve (Fig. 1 element 17) or an auxiliary power unit (APU) throttle valve, wherein the outflow valve is configured to control flow of cabin discharge air from a cabin to an environment (“Whenever the pressure differential exceeds the nominal pressure differential by 4 mbar, the controller 11 opens the outflow valve 17 to limit the pressure differential.”, Par. [0039] C. lines 1-4), and wherein the APU throttle valve is configured to control flow of cabin discharge air from the cabin to an APU;
	receiving, by the controller, at least one of an outflow valve setpoint (“First, the pressure differential must not exceed a certain threshold”, Par. [0007] lines 1-3) or an APU throttle valve setpoint, wherein the outflow valve setpoint represents a predetermined flow of cabin discharge air, and wherein the APU throttle valve setpoint represents a predetermined flow of cabin discharge air from the cabin to the APU;
(“Figure 1 shows a cabin pressure control system 10 comprising a controller 11 with two channels 15, 16. Each channel 15, 16 is provided with a pressure differential function 22”, Par. [0025] lines 1-4);
	determining, by the controller and based on the difference between the valve position measurement and the corresponding valve setpoint (Channel 15 calculates a first output signal 40 based on the information received by control 31. Said output signal 40 is transferred to motor drive 34. At the same time, safety function 22 calculates a second output signal based only in the pressure differential. The two output signals 40, 41 are compared. If output signal 40 is accurate, it is sent to actuator 35”, Par. [0034] lines 1-7), a control signal for at least one environmental control system (ECS) bypass valve, wherein the at least one ECS bypass valve is configured to control flow of ECS supply air from an air pressurization system (APS) to the APU; and
	outputting, by the controller, the control signal to the at least one ECS bypass valve (“Whenever the pressure differential exceeds the nominal pressure differential by 4 mbar, the controller 11 opens the outflow valve 17 to limit the pressure differential.”, Par. [0039] C. lines 1-4).


Allowable Subject Matter
Claims 16, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.A./Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644